January 6, 2011




Ms. Caroline Krumel




Dear Caroline:


On behalf of PDL BioPharma, Inc. (‘PDL’ or ‘we’), I am pleased to extend to you
an employment offer for the position of Vice President of Finance and Principal
Accounting Officer reporting to PDL’s Chief Financial Officer (the ‘CFO’).  Your
employment with PDL will begin on January 17, 2011 (the ‘Employment Date’).


You agree that you will devote your full business time and efforts to PDL.  You
agree that you will not engage in any other business or serve in any position
with or as a consultant or adviser to any other corporation or entity (including
as a member of such corporation’s or entity’s board of directors or other
governing or advising body), without the prior written consent of the
Board.  Notwithstanding the foregoing, but only for so long as such activities
in the aggregate do not materially interfere with your duties hereunder or
create a business or fiduciary conflict, you will not be prohibited from (i)
participating in charitable, civic, educational, professional, community or
industry affairs (including membership on boards of directors), (ii) managing
your passive personal investments, and (iii) continuing your service in the
positions that you held as of the date of this Offer Letter, which positions you
have disclosed to the Board, provided that any such service obligation is not
materially increased beyond what you have disclosed to us.


Your base salary (as in effect from time to time, ‘Base Salary’) will be
$230,000 annually, less applicable taxes and withholdings, and will be payable
in accordance PDL’s payroll procedures.  Your annual target bonus will be set at
thirty percent (30%) of your annual Base Salary.  Your bonus will be based on
your contribution to PDL’s achievement of its goals and objectives and your
individual performance during this period as determined by the CFO and the
Compensation Committee of the Board.  The Compensation Committee of the Board is
in the process of developing a long-term incentive plan after expiration of the
former plan in December 2010 and, when finalized, you will be eligible to
participate in that plan when it is adopted.


If you are terminated without Cause or resign for Good Reason you will receive,
a lump sum cash payment equal to fifty percent (50%) of the sum of your annual
base salary and target bonus provided that such payment shall be contingent upon
your signing a release of all claims against PDL.


For purposes of this Offer Letter, ‘Cause’ means the occurrence of any of the
following: (i) your intentional theft, dishonesty, willful misconduct, breach of
fiduciary duty for personal profit, or falsification of any PDL documents or
records; (ii) your material failure to abide by the PDL’s code of conduct or
other written policies (including, without limitation, policies relating to
confidentiality and reasonable workplace conduct); (iii) your material and
intentional unauthorized use, misappropriation, destruction or diversion of any
tangible or intangible asset or corporate opportunity of PDL (including, without
limitation, your improper use or disclosure of PDL confidential or proprietary
information); (iv) any willful act by you that has a material detrimental effect
on PDL’s reputation or business; (v) your repeated failure or inability to
perform any reasonable assigned duties after written notice from the CFO of, and
a reasonable opportunity to cure, such failure or inability; (vi) any material
breach by you of any employment, service, non-disclosure, non-competition,
non-solicitation or other similar agreement between you and PDL, which breach is
not cured pursuant to the terms of such agreement or within twenty (20) days of
receiving written notice of such breach; (vii) your conviction (including any
plea of guilty or nolo contendere) of any criminal act involving fraud,
dishonesty, misappropriation or moral turpitude, or which impairs your ability
to perform your duties with PDL.  For purposes of the foregoing, no act or
omission will be deemed ‘willful’ unless done, or omitted to be done, by you
without a reasonable good faith belief that you were acting in the best interest
of PDL.
 
 
 

--------------------------------------------------------------------------------

 
 
Ms. Caroline Krumel
January 6, 2011
Page 2


For purposes of this Offer Letter, ‘Good Reason’ means the occurrence of any of
the following conditions without your informed written consent: (i) a material
diminution in your authority, duties or responsibilities, causing your position
to be of materially lesser rank or responsibility within PDL; (ii) a requirement
that you report to a less senior corporate officer than the CFO; (iii) a
material reduction in your Base Salary or bonus, unless reductions comparable in
amount and duration are concurrently made for all other PDL officers; or (iv)
any action or inaction by a PDL that constitutes, with respect to the you, a
material breach of this Offer Letter.


PDL has a welfare benefits package, including a comprehensive medical policy and
dental plan, as well as life insurance coverage, in which you will be eligible
to participate in accordance with PDL guidelines.  In addition, you will receive
four weeks of paid vacation in addition to PDL’s holiday schedule.


PDL will provide assistance to you to rent housing in Nevada proximate to PDL’s
offices.  PDL will pay you a housing allowance of $3,000 per month for the
duration of your employment by PDL.  In addition, to defray your moving
expenses, PDL will reimburse you for such expenses up to $10,000.


Your employment with PDL will not be for a set term, and you will be an at-will
employee.  As a PDL employee, you will be free to resign at any time, just as we
will be free to terminate your employment at any time, with or without
Cause.  There will be no express or implied agreements to the contrary.  By
signing this Offer Letter, you agree to waive any right to participate in any
other severance plan maintained by PDL from time to time.


PDL intends that payments and benefits provided to you pursuant to this Offer
Letter be exempt from or comply with all applicable requirements of Section 409A
of the Internal Revenue Code of 1986, as amended.  Any ambiguities in this Offer
Letter shall be construed in a manner consistent with such intent.
 
 
 

--------------------------------------------------------------------------------

 
 
Ms. Caroline Krumel
January 6, 2011
Page 3


For purposes of federal immigration law, you will be required to provide PDL
documentary evidence of your identity and eligibility for employment in the
United States.


The terms of this offer are subject to satisfactory completion of a background
inquiry and approval by PDL’s Board of Directors. To indicate your acceptance of
our offer, please sign and date this Offer Letter in the space provided below
and return it, along with a signed copy of the enclosed Proprietary Information
and Invention Assignment Agreement, to Christine Larson.  By executing this
Offer Letter, you hereby represent that your execution hereof and performance of
your obligations hereunder do not and will not contravene or otherwise conflict
with any other agreement to which you are a party or any other legal obligation
applicable to you.  This Offer Letter, along with the Proprietary Information
and Invention Assignment Agreement, supersedes any prior representations or
agreements, whether written or oral, with respect to our offer of employment to
you.  This Offer Letter may not be modified or amended except by a written
agreement, signed by PDL and you.


We are very excited at the prospect of your joining PDL.




Sincerely,
 

PDL BioPharma, Inc.     Accepted by:            
/s/ Christine R. Larson
   
/s/ Caroline Krumel
            Christine R. Larson     Caroline Krumel   Vice President & CFO      
  PDL BioPharma, Inc.              
January 7, 2011
Date
 



 
 

--------------------------------------------------------------------------------

 
 